Citation Nr: 0722656	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include adjustment disorder with anxiety, 
depression, and post-traumatic stress disorder (PTSD).

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the course of his 
appeal, the veteran filed a notice of disagreement with the 
September 2003 rating decision's denial of a waiver of 
recovery of his overpayment of pension benefits.  Despite a 
subsequent May 2004 rating decision, which granted a partial 
waiver of indebtedness, the veteran has not withdrawn his 
appeal of the issue.  The veteran has not been furnished a 
statement of the case that addresses this issue.  Therefore, 
the Board is required to remand the issue to the RO for 
issuance of a proper statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The veteran contends that his current psychiatric disability 
is secondary to his service-connected hepatitis C.  He has 
further claimed that his service-connected hepatitis C 
disability has aggravated his current psychiatric disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the clinical records in this case shows that the 
veteran's psychiatric disability has been predominantly 
diagnosed as adjustment disorder with anxiety or depression.  
None of this evidence contains, however, an opinion to the 
effect that the veteran's current psychiatric disorder is 
causally related to or aggravated by his service-connected 
hepatitis C.  Similarly, although the veteran was afforded a 
VA psychiatric examination in March 2004, at which the 
examiner diagnosed adjustment disorder and later, in 
September 2004 opined that the veteran's psychiatric 
disability was not likely related to his military experience, 
he did not provide an opinion as to whether the veteran's 
current psychiatric disorder might be causally related to or 
aggravated by his service-connected hepatitis C.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any 
psychiatric disorder, and to specifically determine if the 
veteran's psychiatric disorder is proximately due to or the 
result of his service-connected hepatitis or whether his 
service-connected hepatitis C aggravates his current 
psychiatric disorder.  Pursuant to the VA's duty to assist, 
such an examination is necessary to adjudicate the veteran's 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.310 (2006); Allen v. Brown, supra.

Accordingly, the case is REMANDED for the following action:

1.  VA should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issue of entitlement 
to waiver of recovery of an overpayment of 
pension benefits.  The RO should return 
this issue to the Board only if the 
veteran files a timely substantive appeal.

2.  The veteran should be afforded another 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination. The examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
psychiatric disability identified on 
examination is causally related to or 
aggravated by his service-connected 
hepatitis C.  The examiner should also 
indicate whether it is at least as likely 
as not that this veteran's hepatitis C is 
one of several causes of his psychiatric 
disorder.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include adjustment disorder with anxiety, 
depression and PTSD, and with 
consideration of whether it is secondary 
to service-connected hepatitis C.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




